Case 4:03-cr-00055-MAC-DDB Document 80-3 Filed 05/18/21 Page 1 of 8 PageID #: 298




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS
                              SHERMAN DIVISION

  UNITED STATES OF AMERICA,              §
  Plaintiff,                             §
                                         §
        v.                               §    COURT NO. 4:03CR00055-001
                                         §
  WELLS FARGO,                           §
  Garnishee-Defendant,                   §
       and                               §
  HASSAN ABDALLAH,                       §
  Judgment-Defendant.                    §

         CLERK'S INSTRUCTIONS TO JUDGMENT-DEFENDANT AND
             NOTICE OF POST-JUDGMENT GARNISHMENT

        YOU ARE HEREBY NOTIFIED that this garnishment is being taken by the

  United States of America, which has a judgment in the Eastern District of Texas,

  Sherman Division, Case Number 4:03CR00055-001, in the amount of $132,903.00. A

  balance of $125,379.09 remains as of May 18, 2021.

        In addition, you are hereby notified that there are exemptions under the law

  which may protect some of the property from being taken by the government if

  Judgment-Defendant, Hassan Abdallah, can show that the exemptions apply.

        This pre-judgment or post-judgment process has been issued on request of the

  United States of America.

        The law provides that certain property and wages cannot be taken. Such

  property is said to be exempted. This notice lists the exemptions under federal law.

  There is no exemption solely because you are having difficulty paying your debts.
Case 4:03-cr-00055-MAC-DDB Document 80-3 Filed 05/18/21 Page 2 of 8 PageID #: 299




           If you claim an exemption, you should (i) fill out the attached claim for exemption

  form and (ii) deliver or mail the form to the clerk's office of this court and counsel for

  the United States. If you claim that the government failed to comply with a statutory

  requirement, you should (i) identify the statutory requirement and explain how the

  government failed to comply, and (ii) deliver or mail the form to the clerk’s office of this

  court and counsel for the United States. You have a right to a hearing within ten

  business days, or as soon as practicable, from the date you file your claim with the

  court.

           On the day of the hearing, you should come to court ready to explain why your

  property is exempted, and you should bring any documents which may help you prove

  your case. If you do not come to court at the designated time and prove that your

  property is exempt, you may lose some of your rights.

           It may be helpful to you to seek the advice of an attorney in this matter.

           If you want a hearing, you must notify the court within 20 days after

  receipt of the notice. Your request must be in writing. Attached is a proposed

  form to request a hearing, including a summary of the major exemptions that

  may apply.

           If you are requesting a hearing, you must either mail or deliver in person your

  request to the United States District Clerk at: 101 East Pecan Street, Room 216,

  Sherman, Texas 75090. You must also send a copy of your request to the United States

  Attorney at: 110 North College, Suite 700, Tyler, Texas 75702, so the Government will
Case 4:03-cr-00055-MAC-DDB Document 80-3 Filed 05/18/21 Page 3 of 8 PageID #: 300




  know you want a hearing. You must also serve a copy on the Garnishee-Defendant at:

  Wells Fargo, Attn: Legal Order Processing, MAC D1111-01A, Charlotte,                     North

  Carolina 28201.

        The hearing will take place within 10 days after the clerk receives your request,

  if you ask for it to take place that quickly, or as soon after that as possible.

        At the hearing, you may explain to the judge why you think you do not owe the

  money to the government. If you do not request a hearing within 20 days of receiving this

  notice, the proceeds from the garnishment will be paid on the debt you owe the

  government.

        If you think you live outside the federal judicial district in which the court is located,

  you may request, no later than 20 days after you receive this notice, that this proceeding

  to take your property be transferred by the court to the federal judicial district in which

  you reside. You must make your request in writing, and either mail it or deliver it in

  person to the United States District Clerk at: 101 East Pecan Street, Room 216, Sherman,

  Texas 75090. You must also send a copy of your request to the United States Attorney at:

  110 North College, Suite 700, Tyler, Texas, 75702, so the government will know you want

  the proceeding transferred. Be sure to keep a copy of this notice for your own records. If

  you have any questions about your rights or about this procedure, you should contact a

  lawyer, an office of public legal assistance, or the clerk of the court. The clerk is not

  permitted to give legal advice but can refer you to other sources of information. If you hire

  an attorney to represent you in this proceeding, your attorney should electronically file
Case 4:03-cr-00055-MAC-DDB Document 80-3 Filed 05/18/21 Page 4 of 8 PageID #: 301




  any objection and/or request for hearing and/or transfer with the United States District

  Clerk, Sherman Division. Instructions for electronic filing may be obtained by telephoning

  the United States District Clerk at: 903-892-2921. Instructions are also available at

  www.txed.uscourts.gov.

                                         Date: _____________________________


                                         ___________________________________
                                         UNITED STATES DISTRICT CLERK

                                         By:________________________________
Case 4:03-cr-00055-MAC-DDB Document 80-3 Filed 05/18/21 Page 5 of 8 PageID #: 302




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

  UNITED STATES OF AMERICA,                 §
  Plaintiff,                                §
                                            §
          v.                                § COURT NO. 4:03CR00055-001
                                            §
  WELLS FARGO,                              §
  Garnishee-Defendant,                      §
       and                                  §
   HASSAN ABDALLAH,                         §
  Judgment-Defendant.                       §

                                REQUEST FOR HEARING

          Pursuant to 28 U.S.C. § 3202(d) the issues at such hearing shall be limited to (1)

  the probable validity of any claim of exemption by the judgment debtor; and, (2) to

  compliance with any statutory requirement for the issuance of the post judgment

  remedy granted. I am requesting a hearing because:

  _____         The property that the Government is taking is exempt for the
                reasons indicated on attached Claim for Exemption Form (18 U.S.C. §
                3613) (include exemption form)

  _____         The Government failed to comply with the following statutory
                requirement for the issuance of this Writ of Continuing Garnishment:
                _______________________________________________________________
                _______________________________________________________________
                _______________________________________________________________

                                          _____________________________
                                          Judgment-Defendant’s Name

                                          _____________________________
                                          Judgment-Defendant’s Signature
                                          Address:______________________
                                          Telephone No. _________________
                                          Date: _________________________
Case 4:03-cr-00055-MAC-DDB Document 80-3 Filed 05/18/21 Page 6 of 8 PageID #: 303




                     CLAIM FOR EXEMPTION FORM
             EXEMPTIONS UNDER FEDERAL LAW (18 U.S.C. § 3613)

  NOTE: 18 U.S.C. § 3613(a), the federal statute governing liens arising from
  criminal fines and restitution obligations, generally incorporates the exemptions
  available to individual taxpayers under the Internal Revenue Service Code.

         I claim that the exemption(s) from enforcement which are checked below apply
  in this case:

   ____ 1.   Wearing apparel and school books. Such items of wearing
             apparel and such school books as are necessary for the debtor or for
             members of his family. See 26 U.S.C. § 6334(a)(1).
   ____ 2.   Fuel, provisions, furniture, and personal effects. So much of the
             fuel, provisions, furniture, and personal effects in the Debtor's
             household, and of the arms for personal use, livestock, and poultry of
             the debtor, as does not exceed $9,790 in value. See 26 U.S.C. §
             6334(a)(2).
   ____ 3.   Books and tools of a trade, business, or profession. So many of
             the books, and tools necessary for the trade, business, or profession
             of the debtor as do not exceed in the aggregate $4,890 in value. See 26
             U.S.C. § 6334(a)(3).
   ____ 4.   Unemployment benefits. Any amount payable to an individual with
             respect to his unemployment (including any portion thereof payable
             with respect to dependents) under an unemployment compensation law
             of the United States, of any State, or of the District of Columbia or of
             the Commonwealth of Puerto Rico. See 26 U.S.C. § 6334(a)(4).
   ____ 5.   Undelivered mail. Mail, addressed to any person, which has not
             been delivered to the addressee. See 26 U.S.C. § 6334(a)(5).
   ____ 6.   Certain annuity and pension payments. Annuity or pension
             payments under the Railroad Retirement Act, benefits under the
             Railroad Unemployment Insurance Act, special pension payments
             received by a person whose name has been entered on the Army, Navy,
             Air Force, and Coast Guard Medal of Honor roll (38 U.S.C.       1562),
             and annuities based on retired or retainer pay under Chapter 73 of
             Title 10 of United States Code. See 26 U.S.C. § 6334(a)(6).
   ____ 7.   Workmen's Compensation. Any amount payable with respect to
             compensation (including any portion thereof payable with respect to
             dependents) under a workmen's compensation law of the United
             States, any State, the District of Columbia, or the Commonwealth of
             Puerto Rico. See 26 U.S.C. § 6334(a)(7).
Case 4:03-cr-00055-MAC-DDB Document 80-3 Filed 05/18/21 Page 7 of 8 PageID #: 304




   ____ 8.   Judgments for support of minor children. If the debtor is required
             by judgment of a court of competent jurisdiction, entered prior to the
             date of levy, to contribute to the support of his minor children, so much
             of his salary, wages, or other income as is necessary to comply with
             such judgment. See 26 U.S.C. § 6334(a)(8).
   ____ 9.   Certain service-connected disability payments. Any amount
             payable to an individual as a service-connected (within the meaning of
             section 101(16) of Title 38, United States Code) disability benefit
             under–(A) subchapter II, III, IV, V, or VI of Chapter 11 of such Title
             38 or (B) Chapter 12, 21, 23, 31, 32,34,25, 27,or 39 of such Title 38. See
             26 U.S.C. § 6334(a)(10).
   ___ 10.   Assistance under Job Training Partnership Act. Any amount
             payable to a participant under the Job Training Partnership Act (29
             U.S.C. 1501 et seq.) from funds appropriated pursuant to such Act. See
             26 U.S.C. § 6334 (a) (12).

  The statements made in this claim of exemptions and request for hearing as to
  exemption entitlement and fair market value of the property designated are made and
  declared under penalty of perjury that they are true and correct.

  _____I hereby request a court hearing to decide the validity of my claims. Notice of
  the hearing should be given to me by mail at:

  (______________________________) or telephonically at (______________________)
     Address                                                    Phone No.

                                         ____________________________
                                         Debtor’s printed or typed name


                                         _____________________________
                                         Signature of Debtor

                                         _____________________________
                                         Date
Case 4:03-cr-00055-MAC-DDB Document 80-3 Filed 05/18/21 Page 8 of 8 PageID #: 305




 RETURN THE ORIGINAL REQUEST TO:

 United States District Clerk
 101 East Pecan Street, Room 216
 Sherman, Texas 75090

 SEND COPIES OF THIS REQUEST TO:

 United States Attorney's Office
 Financial Litigation Program
 Attn: Robert Austin Wells
 Assistant United States Attorney
 110 North College, Ste. 700
 Tyler, Texas 75702
